DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
Applicant’s response filed January 20, 2022 is acknowledged.
Claims 1-15 are pending in the application.
Claims 14 and 15 are withdrawn from consideration. 
Claims 1-13 are examined below.

Examiner Request
Applicant is requested to indicate where in the specification there is support for amendments to claims should applicant amend. The purpose of this is to reduce potential 35 USC 112(a) or 35 USC 112, 1st paragraph issues that can arise when claims are amended without support in the specification. Examiner thanks applicant in advance. See also relevant portions of MPEP 2163.II.A:
With respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See, e.g., Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) (citing MPEP § 2163.04 which provides that a "simple statement such as ‘applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ‘___’ in the application as filed’ may be sufficient 

Priority
Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the prior-filed application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. § 112. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, application no. 62/683,114 (including any material incorporated by reference), fails to provide adequate support in the manner required by 35 U.S.C. § 112 for one or more claims of this application. The above-listed application fails to provide support for the independent claims (1 and 13). In particular, the limitations of “identifying …,” “analyzing …,” and “determining …” are not disclosed.
For the above reasons, the claims affected and their dependents are being compared to the prior art based on a filing date of June 11, 2018. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.
Regarding claims 1-13, the claimed invention is directed to an abstract idea without significantly more. Representative claim 1 recites receiving an expenditure request, accessing various online data sources, identifying an attribute, analyzing scheduling data, determining compliance, and transmitting a response, which constitutes a certain method of organizing human activity (specifically, a fundamental economic principle or practice or commercial or legal interaction). Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application because the additional elements beyond the abstract idea (processor and online data sources) simply link the abstract idea to a particular technological environment (computers and the Internet). Because the abstract idea is not integrated into a practical application, claim 1 is “directed to” an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements identified above represent only well-understood, routine, and conventional technology (or placeholders for such) when compared with the court decisions listed in MPEP § 2106.05(d), in particular OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. Viewing the additional elements as a combination does not add anything further than the individual elements. Therefore, the additional elements in the claim are not sufficient to amount to an inventive concept. Because claim 1 is directed to an abstract idea and fails to recite an inventive concept, it is patent ineligible.
Independent claims 13 contain limitations similar to claim 1 and are therefore rejected using the same rationale.
The dependent claims when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101. The additional limitations added by these claims, such as particular transaction technologies, fail to either integrate the claims into a practical application or add an inventive concept. Viewing the additional elements of the dependent claims as a combination does not add anything further than the individual elements. Therefore, the dependent claims neither practically integrate the abstract idea nor constitute an inventive concept, and these claims are also rejected as patent ineligible.

Claim Rejections - 35 U.S.C. 112(a) or 35 U.S.C. 112, 1st Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to 

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant points to [0017], [0028], [0033], [0041], [0053], ]0054], [0061]- [0064], [0072]-[0083], [0089] as supporting the amendment, however, there does not appear to be written description in this portion of the specification or elsewhere for the following claim limitation: “wherein a compliance is determined when an expenditure for obtaining said at least one product and/or service associated with said at least one expenditure request is pre- approved for the at least one activity” (claim 1 and similar in claim 13). Therefore, claims 1, 13, and their dependent claims are rejected as introducing new matter.

Claim Rejections - 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitations “code instructions to …” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the various functions. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either statute. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 (pre-AIA ) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States. . . .

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-13, as understood by the examiner, are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Steinlicht (US 20170011399 A1).
Steinlicht discloses the claimed method/system, including:
Claim
Limitation
Steinlicht (US 2017/0011399 A1)
1,13
receiving an expenditure request initiated by a user associated with an organization for transaction of a value of funds of the organization in exchange for at least one product and/or service
"RECEIVE TRANSACTION INFORMATION FROM POINT-OF-SALE," element 404 in Fig. 4 and associated text
1,13
accessing at least one on-line data source associated with the organization
data store 130

accessing at least one on-line data source associated with the user
computer 102
1,13
accessing at least one on-line public data source
merchant point-of-sale 206
1,13
identifying at least one request attribute relating to at least one of: the user, the value, the funds, the product, the service, a time of reception of the expenditure request and a geographical location of the user, said identifying is conducted by extracting each respective request attribute of the at least one request attribute from at least one of said at least one on-line data source associated with the organization, said at least one on-line data source associated with the user and said at least one on-line public data source
"properties associated with the account could include the current account balance for a credit card, the total amount spent during the present billing cycle, or the funds remaining on a prepaid card. Properties associated with the transaction could include the merchant or merchant category for the transaction, the dollar amount of the transaction, the time of the transaction, the location of the transaction, or the type of the transaction (i.e., card-present or card-not-present). Properties associated with the particular spending vehicle could include the identity or user associated with the particular spending vehicle, or the total amount charged against the particular 

analyzing scheduling data extracted from at least one of said at least one on-line data source associated with the organization and said at least one on-line data source associated with the user to obtain scheduling data is indicative of at least one activity attribute of at least one activity scheduled for the user
see rules data store 214, which stores scheduling rules ([0037] - [0039])
1,13
determining automatically when the at least one request attribute complies with at least one expenditure rule predefined for the at least one product and/or service with respect to the obtained at least one activity attribute, wherein a compliance is determined when an 


transmitting a response to the expenditure request according to the determination which includes approval of the expenditure request in case of compliance and rejection in case of incompliance
elements 410 ("PROCEED …") and 412 ("REJECT …") in Fig. 4 and associated text
2
wherein the transaction of the funds value includes at least one of: an electronic card transaction and a cryptocurrency transaction
"business credit card account," [0018]
3
wherein the at least one request attribute relating to the user includes at least one member of a group consisting of: identity of the user, a relation of the user to the organization, an expense budget approved for the user, a rank of the user, a position of the user and a seniority of the user, a seniority of the user, a team the user belongs to and a department the user belongs to
"a user might lock an account used for discretionary expenses after $500 of purchases have been made in a particular billing cycle" [0019]

wherein the at least one request attribute relating to the value includes at least one member of a group consisting of: the value, a maximal value per product and a maximal value per service
"an account could be completely locked, or locked for card-not-present transactions, or transactions over a given amount." [0040]
5
wherein the at least one request attribute relating to the funds includes at least one member of a group consisting of: a maximal value of organization funds available for expenditures, a maximal value of organization funds available for expenditures per period of time, a maximal value of funds available per user, a maximal value of funds available per product and a maximal value of funds available per service
"an account could be completely locked, or locked for card-not-present transactions, or transactions over a given amount." [0040]"business expenses are limited to $150 monthly" [0056]
6
wherein the at least one request attribute relating to the at least one product includes at least one member of a group consisting of: a type of the product, a category of a 


wherein the at least one request attribute relating to the at least one service includes at least one member of a group consisting of: a type of the service, a category of a vendor of the service and an identity of the vendor
"user selects the “merchant category” property, then the “equals” relation could be populated in the relation drop-down menu, while the various merchant categories can be populated in the value drop-down. Where free text is required for a property, the drop-down menu for the value may be replaced by a free-text input field. In this manner, the user can specify one or more conditions to characterize the desired transactions" [0044]
8
wherein the at least one activity attribute includes at least one member of a group consisting of: a type of the activity, a time of the 


wherein the online data source is a member of a group consisting of: an electronic calendar, an electronic task list, an electronic itinerary, an email record, a text message record, a voice message record, an automated system of the organization and an online service of the organization
"Rules data store 214 stores rules specified by user 202 or otherwise determined by the system for payment vehicle 204. In some embodiments, a single rules data store stores rule data for all users, regardless of the financial institution 210 that issued payment vehicle 204. In other embodiments, each financial institution has its own rules data store or multiple rules data stores. In still other embodiments, rules data store 214 (and, in some such embodiments, activation engine 212) are stored on payment vehicle 

wherein the at least one expenditure rule includes at least one member of a group consisting of: a minimal value of funds available in an expense budget of the organization, a maximal funds value approved for a single expenditure, a maximal funds value approved for a plurality of expenditures, a maximal funds value approved per time period, authorization of purchase per product, a maximal funds value approved per product, authorization of purchase per service, a maximal funds value approved per service, a maximal funds value approved per activity, a maximal funds value approved for an event consisting of 

11
wherein the at least one expenditure rule includes at least one member of a group consisting of: a rule specifically defined for the user and a general rule defined for a group of users associated with the organization
"embodiments of the invention allow a user to define rules for automatically disabling and re-enabling their payment account" [0018]
12
wherein the at least one expenditure rule is defined by the organization according to at least one expense policy of the organization defining at least one member of a group consisting of: an expense policy for a user who is part of the organization, an expense policy for a sub-contractor and an expense policy for a customer
"embodiments of the invention allow a user to define rules for automatically disabling and re-enabling their payment account" [0018]


Response to Amendments and Arguments
The claim objection to claim 1 is withdrawn in response to applicant’s amendment.
Regarding the 101 rejection, applicant argues:
Applicants contend that the interleaving and inter-relationships in combining the three accessed on-line data sources, as claimed in the amended Claim 1 is not well-understood, not routine or conventional in this field, and, for example, is not even hinted in the asserted art referred to by the Examiner

The examiner respectfully disagrees. First, only one of these data sources is actually required to be used, as currently claimed. Second, the input of this data into applicant’s system constitutes extra solution activity. Third, the discussion of accessing these online data sources in the specification is superficial, which indicates that use of these data sources was well-understood, routine, and conventional. Finally, receiving or transmitting data over a network has previously been determined to be routine and conventional. See Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc.,
The 112(a) rejection of the claims is withdrawn in response to applicant’s amendment.
The 112(b) rejection due to the recitation “the scheduling data is indicative of at least one activity attribute of at least one activity scheduled for the user” is withdrawn in response to applicant’s amendment.
The 112(b) rejection due to the recitation “predefined for the at least one product and/or service with respect to the at least one activity attribute” is withdrawn in response to applicant’s amendment.
The 112(b) rejection of claim 13 due to lack of clarity as to whether the code is an element of applicant’s invention is withdrawn in response to applicant’s amendment.
Regarding the 112(b) rejection of claim 13 due to lack of disclosure of corresponding structure for the 112(f)-invoking recitation of “code instructions to …,” applicant netierh amends nor argues this rejection. It is still believed to be proper, and, therefore, this rejection is maintained.
Regarding the prior art rejection, applicant's argument that Steinlicht fails to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the transaction information is not determined at the time of purchase, “identifying the attributes of the individual under the organizational context,” use of a calendar, “claimed invention is based on dynamic behavior,” etc) are not recited in the rejected claim. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Regarding the argument that Steinlicht discloses a transaction request whereas applicant claims an 

Citation of Relevant Prior Art
All references listed on form PTO-892 are cited in their entirety. The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mullen (US 2008/0027860 A1) discloses an analyssi system that processes transaction data for compliance with a payment program including rules applied at the organizational level.
Johndrow (US 2015/0081349 A1) discloses a system for determining transaction location based on travel information of a user and a transaction authorization request.
Weidenmiller (US 2016/0117650 A1) discloses a system for disbursing funds based on the position of a user in an organizational hierarchy.
	
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE KUCAB whose telephone number is (571) 270-3025. The examiner can normally be reached on Monday through Friday, 10 a.m. to 4:00 p.m. ET. The examiner’s email address is Jamie.Kucab@USPTO.gov. See MPEP 502.03 regarding email communications. Following is the sample authorization for electronic communication provided in MPEP 502.03.II: “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.” Without such an authorization in place, an examiner is unable to respond via email.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel, can be reached at (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 

/JAMIE R KUCAB/Primary Examiner, Art Unit 3685